DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
2.	Claims 1 and 3-12 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1, 3-9 and 11-12 is the inclusion of the limitations that the rotor being coupled to the driven shaft by way of an angular gearing, wherein at least one of an electrical winding of the stator and an electrical winding of the rotor projects in the axial direction with respect to the axis of rotation beyond a coil former to form a first winding head, and the angular gearing is arranged at least partly overlapping with the first winding head, in the axial direction when viewed longitudinally,  wherein the angular gearing has at least one conical gear, which is present coaxial to the axis of rotation and is arranged overlapping with the first winding head in the axial direction when viewed longitudinally. It is these limitations found in the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianchun Qin whose telephone number is (571) 272-5981.  The examiner can normally be reached on 8am - 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571) 272-1990.  


/JIANCHUN QIN/Primary Examiner, Art Unit 2837